Citation Nr: 0703712	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  02-11 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel







INTRODUCTION

The veteran-appellant served on active duty from September 
1968 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating actions of the Department of 
Veterans Affairs (VA), Waco, Texas, Regional Office (RO).  

When this matter was last before the Board in October 2004, 
it was remanded to the RO for additional development and 
readjudication.  Following the completion of the requested 
development, a supplemental statement of the case was issued 
in October 2006, and the case was returned to the Board. 

It is noted that following the return of the claims file, 
additional pertinent evidence and argument was received by 
the Board in January 2007.  In conjunction with the evidence, 
the veteran's representative submitted a statement indicating 
that the veteran wished to waive initial RO consideration of 
that pertinent evidence.  The case is now ready for appellate 
review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks entitlement to service connection for 
post-traumatic stress disorder.  When the appellant initially 
filed a claim for service connection in 2001, it was his 
contention that the stressors that lead to his diagnosis of 
post-traumatic stress disorder were associated with his 
experiences as a combat medic on the demilitarized zone in 
Korea from 1969 to 1970.  Based upon those reported 
experiences, post-traumatic stress disorder was diagnosed in 
2001.  The veteran's claim for service connection was denied, 
however, because the claimed stressors could not be 
corroborated.  


In July 2003, the veteran continued his claim for service 
connection for post-traumatic stress disorder, alleging that 
another stressor, namely a sexual assault that occurred 
during his period of service, was also responsible for his 
development of post-traumatic stress disorder.  Based upon 
that allegation, in October 2004, the Board remanded the 
veteran's claim for verification of that alleged stressor and 
further VA psychiatric examination.  Upon VA examination in 
February 2006, a diagnosis of post-traumatic stress disorder 
was made and found to have been caused by the sexual assault 
alleged by the veteran.  As reflected in the October 2006 
supplemental statement of the case, however, the veteran's 
claim for service connection continued to be denied because 
the claimed sexual assault stressors had not been verified.  

After the return of the veteran's claims file to the Board, 
he submitted a statement in January 2007, alleging that he 
had sustained a life-threatening injury during basic training 
when the weapon that he was firing exploded on the rifle 
range.  He asserted that this event constituted the third of 
the three stressors that has resulted in his development of 
post-traumatic stress disorder.  In conjunction with this 
statement, the veteran submitted into evidence two letters 
that were apparently written by his mother at the time that 
he was in basic training in 1968.  These letters, in fact, do 
reference the rifle range incident that is now reported as a 
stressor by the veteran.  Further, the veteran's service 
medical records also reflect treatment in October 1968 for an 
injury that had occurred "when a weapon blew up on the 
firing range."

The Board acknowledges that the letters provided by the 
veteran from his mother were contemporaneous to the veteran's 
period of service and shortly after the firing range incident 
reflected in the service medical records.  Affording the 
veteran the benefit of the doubt, the Board finds that the 
evidence described provides adequate confirmation of the 
veteran's alleged firing range incident as a stressor in 
service.  No other stressor, however, has been corroborated.  



Service connection for post-traumatic stress disorder 
requires (1) medical evidence establishing a diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a) (presumed 
to include the adequacy of the post-traumatic stress disorder 
symptomatology and the sufficiency of a claimed in-service 
stressor), (2) credible supporting evidence that the claimed 
in-service stressor actually occurred, and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2005); Cohen v. Brown, 10 Vet. App. 
128, 137 (1997); Samuels v. West, 11 Vet. App. 433, 435 
(1998).  

Given the corroboration of the stressor of an in-service 
injury, it is incumbent upon VA to provide the veteran with a 
medical examination for the specific purpose of determining 
whether the veteran currently has post-traumatic stress 
disorder, and if so, whether the veteran's current post-
traumatic stress disorder could be etiology linked to that 
stressor, and that stressor alone.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006).  

Accordingly, the issue of service connection for post-
traumatic stress disorder is remanded for the following:

1.  The veteran should be scheduled for a 
VA psychiatric examination in order to 
determine the nature and etiology of any 
psychiatric disorder(s) found present to 
include post-traumatic stress disorder, 
and, if so, whether it is/they are related 
to the now corroborated stressor of an 
inservice basic training rifle range 
injury that occurred in October 1968.  
38 U.S.C.A. § 5103A(d).  In connection 
with the examination, the examiner should 
be provided the veteran's claims folder, 
including a separate copy of this remand 
and should review the veteran's medical 
history.  The diagnosis should be in 
accordance with the American Psychiatric 
Association's: Diagnostic and Statistical 
Manual of Mental Disorders-IV.  All 
necessary special studies or tests, 
including appropriate psychological 
testing and evaluation, should be 
accomplished.  

The examiner must express an opinion as 
to whether the veteran meets the criteria 
for post-traumatic stress disorder 
contained in DSM-IV, and if he meets such 
criteria, whether post-traumatic stress 
disorder can be related to the in-service 
basic training rifle range injury that 
occurred in October 1968 alone.  [If 
additional evidence is received prior to 
the scheduling of this examination that 
corroborates any other alleged in-service 
stressor, the examiner should be advised 
of that fact as well.]  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  The examiner 
must annotate the report that the claims 
file was in fact made available for 
review and pertinent documents therein 
were reviewed in conjunction with the 
preparation of the examination report.  

2.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed, and pursue any development 
required by the record at hand, including 
further medical opinions if needed.  In 
particular, the VBA AMC should review the 
requested medical report and required 
medical opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

3.  Thereafter, the AMC should consider 
all of the evidence of record, including 
any records received subsequent to the 
RO's issuance of the supplemental 
statement of the case in October 2006, 
and readjudicate the veteran's claim.  

4.  If the benefit requested on appeal is 
not granted to the veteran's 
satisfaction, the AMC should issue a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations pertinent 
to the claim currently on appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO or AMC; however, the veteran 
is hereby notified that failure to report for any scheduled 
VA examination(s) without good cause shown may adversely 
affect the outcome of his claim of entitlement to service 
connection, and may result in a denial.  38 C.F.R. § 3.655 
(2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).





_________________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


